FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Informal or Non-Responsive
The amendment filed on 02/17/2022 is representing a NEW independent apparatus claims 1-2, 4, 16-25. Newly presented apparatus claims are presenting only claim drawn to a non-elected invention is non-responsive (MPEP § 821.03). 
Newly presented apparatus claims 1-2, 4, 16-25 are directed to an apparatus for determining the elasticity of soft-solids that is independent or distinct from the invention originally claimed (Claims 1-15), which is related to an apparatus, for the following reasons:
Inventions I (currently presented Claims 1-2, 4 and 16-25) and II (previously presented in Claims 1-15) are directed to related distinct product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed invention II needs a processor to compute a phase velocity of a wave using one of five inversion algorithms including near-field waves to determine the elasticity of the soft-solids as follows: let h be a depth of a sample; if a distance X of the plurality of vibration sensors from the wave source is lower than Xs = 2.7h, then use a near-field leaky wave to estimate a shear wave velocity Vr, compute a critical frequency fe =0.4 Vr /h and if fo>fc then report the shear wave velocity Vr and if not, then increase the value of fo and start again; if X>2Xs then use a Rayleigh-Lamb dispersion curve to estimate the shear wave velocity VT and report its value, and if Xs<X<2Xs, add to the near-field leaky wave reflected waves from a lower source to estimate Vr, compute the critical frequency fc; if fo > fc then report value of Vr and if not, then increase the value of fo and start again. while invention I does not require any such processor that utilizes such algorithm. Further, Invention I requires the face of head piece being opposed to the shaft and the plurality of vibration sensors are substantially on a same plane on the same side of the device, wherein the axis of the shaft is normal to said plane, and wherein the distance between the shaft and the nearest vibration sensor is the same than the distance between vibration sensors, which is not required in Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 
If the applicants had presented all the claims presented in the current amendments as the original claims, the claims would have been restricted for being distinct products. 
All these inventions listed above are independent or distinct for the reasons given above, and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a) the inventions have acquired a separate status in the art in view of their different classification; b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claims 1-2, 4, 16-25 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed on 02/17/2022 with respect to claims 1-2, 4 and 16-27 have been fully considered but they are not persuasive. 
Due to the current amendment to the Claims, the Objection to Claims is withdrawn.  
Due to the new set of Drawings, the Drawing Objection is withdrawn.
Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
Claims 26-27 are allowed as being written the previously indicated allowable subject matters in independent form.
With regards to claim rejection under 35 U.S.C. 103, applicant’s arguments are not persuasive. 
(a) With regards to claim rejections of claims 1, 2, 4 and 16-25 under 35 U.S.C. 103 applicant argues in page 7:
“Applicants have amended the claims to further distinguish the claimed invention from the applied references. Specifically, Applicants have amended independent claim 1 to recite, infer alia:

“a processor to compute a phase velocity of a wave using one of five inversion algorithms including near-field waves to determine the elasticity of the soft-solids as follows:
let h be a depth of a sample; 
if a distance X of the plurality of vibration sensors from the wave source is lower than Xs = 2.7h, then use a near-field leaky wave to estimate a shear wave velocity Vr; compute a critical frequency fc =0.4 Vr /h; and if  fo>fc then report the shear wave velocity Vr and if not, then increase the value of fo and start again; 
if X>2X; then use a Rayleigh-Lamb dispersion curve to estimate the shear wave velocity VT and report its value; and 
if Xs<X<2Xs, add to the near-field leaky wave reflected waves from a lower source to estimate Vr, compute the critical frequency fc; if fo > fc then report value of Vr and if not, then increase the value of fo and start again.”
The distance between sensors and between sensors and the source is not as relevant in the present invention as it was in the prior art. The relevant difference is that in the claimed invention near-field waves are taken into account in the inversion algorithms above. None of the prior art references considers these effects in the measurement of surface wave velocity.”

The examiner respectfully disagrees. The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements to overcome the rejection under 35 U.S.C. §112(b) may be found in MPEP § 2173.02. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.” As to analogous art, MPEP 2141.01(a)(I) discloses “[R]ather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.” 

Examiner’s explanation: As to claims 1-2, 4 and 16-25, upon further consideration, the currently amended claims raise new issues which are non-elected based on original presentation, as explained above. If the applicants had presented all the claims presented in the current amendments as the original claims, the claims would have been restricted for being distinct products. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claims 1-2, 4 and 16-25 are withdrawn from consideration as being directed to a non-elected invention.

Allowable Subject Matter
Claims 26-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 26, the prior arts of the record do not teach or fairly suggest a method for determining the elasticity of a soft-solid, the method comprising, in combination with the other recited steps, wherein the soft-solid is an isotropic solid, and wherein the inversion algorithm takes into account near-field effects and employs: a dispersion curve comprising a range of frequencies, or a single frequency value.  

With regard to Claim 27, the prior arts of the record do not teach or fairly suggest a method for determining the elasticity of a soft-solid, the method comprising, in combination with the other recited steps, wherein the inversion algorithm takes into account near-field effects and the propagation direction of surface waves and employs: a dispersion curve comprising a range of frequencies, or a single frequency value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861